                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

KEVIN HEIKKINEN,

       Plaintiff,                                       Case No. 19-cv-12571
                                                        Hon. Matthew F. Leitman
v.

FIVES CINETIC CORP.,

      Defendant.
_______________________________________________________________________/
                     ORDER ON MOTIONS (ECF Nos. 7 and 10)

       The following motions are pending before the Court: Defendant’s Motion to

Dismiss Plaintiff’s Complaint (ECF No. 7) and Plaintiff’s Motion for Leave to File a

Second Amended Complaint (ECF No. 10). The Court held a status hearing on February

3, 2020, to discuss the motions. For the reasons stated on the record, Defendant’s Motion

to Dismiss (ECF No. 7) is DENIED, and Plaintiff’s Motion for Leave to File a Second

Amended Complaint (ECF No. 10) is GRANTED.                 Plaintiff shall file his Second

Amended Complaint by February 14, 2020.

       As further stated on the record, Defendants may raise any attack on Plaintiff’s state

law claims (and, of course, on Plaintiff’s federal claim) at the summary judgment stage of

litigation.

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
                                          UNITED STATES DISTRICT JUDGE
Dated: February 3, 2020

                                             1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 3, 2020, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
